       Case 3:19-cv-02029-HZ        Document 137   Filed 03/29/21   Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



JOHN H. TODD,

                     Plaintiff,

       v.

DONNIE BOYD, KELLEY MINTY                                   No. 3:19-cv-02029-HZ
MORRIS, and DERRICK DeGROOT,
Individually and in Their Official                          OPINION & ORDER
Official Capacity as Klamath County
Commissioners, GALE A. MCMAHON,
KLAMATH COUNTY DISTRICT
ATTORNEY’S OFFICE, KLAMATH
COUNTY SHERIFF’S DEPARTMENT,
DAN BUNCH, Individually and in His
Official Capacity as Klamath County
Circuit Judge, ROGER ISAACS,
Individually and in His Official Capacity
as Klamath County Circuit Judge,
MICHAEL MCSHANE, Individually
and in His Official Capacity as U.S.
District Court Judge, U.S. ATTORNEY’S
OFFICE FOR OREGON, THOMAS
CLEARLY, Individually and In His
Official Capacity as Multnomah County
Assistant District Attorney, ELLEN
ROSENBLUM, Individually And in



1 – OPINION & ORDER
        Case 3:19-cv-02029-HZ         Document 137   Filed 03/29/21   Page 2 of 24




Her Official Capacity as Oregon
Attorney General, KATE BROWN,
Individually and in Her Official Capacity
As Governor of the State of Oregon
And Chief Executive Officer, DOUG
McINNIS, KLAMATH ANIMAL
SHELTER, OREGON HUMANE
SOCIETY, and LAURA CALDERA
TAYLOR,

                        Defendants.

John H. Todd
P.O. Box 608
Chiloquin, OR 97624

       Pro Se Plaintiff

Gerald Warren
Aaron Hisel
Law Office of Gerald L. Warren and Associates
901 Capitol Street NE
Salem, OR 97301

        Attorneys for Defendants Boyd, Morris, DeGroot, McMahon, and Klamath County
Sheriff’s Department

Jessica Spooner
State of Oregon
Department of Justice
1162 Court St. NE
Salem, OR 97301

      Attorney for Defendants Bunch, Isaacs, Clearly, Rosenblum, Brown, and Klamath
County District Attorney’s Office

Sarah Kanwit Morehead
DOJ-USAO
700 Stewart Street
Suite 5220
Seattle, WA 98101

       Attorney for Defendant McShane




2 – OPINION & ORDER
        Case 3:19-cv-02029-HZ        Document 137      Filed 03/29/21    Page 3 of 24




Alison M. Milne
U.S. Attorney's Office, District of Oregon
1000 SW Third Avenue, Suite 600
Portland, OR 97204

       Attorney for Defendant U.S. Attorney’s Office for Oregon

Drake A. Hood
Brisbee & Stockton
139 N.E. Lincoln Street
P.O. Box 567
Hillsboro, OR 97124

       Attorney for Defendant McInnis

George A. Burgott
Luvaas Cobb
777 High Street
Suite 300
Eugene, OR 97401

       Attorney for Defendant Klamath Animal Shelter

Graham M. Sweitzer
Harrang Long Gary Rudnick, PC
1050 S.W. Sixth Avenue, Suite 1600
Portland, OR 97204-1116

       Attorney for Defendant Oregon Humane Society

Janet Marie Schroer
Hart Wagner, LLP
1000 SW Broadway
Suite 2000
Portland, OR 97205

       Attorney for Defendant Laura Caldera Taylor

HERNÁNDEZ, District Judge:

       Plaintiff John Todd brings claims against Defendants under 42 U.S.C. §§ 1983, 1985 for

violations of his Fourth, Fifth, Sixth, Seventh, and Fourteenth Amendment Rights. Defendants

Bunch, Isaacs, Clearly (Defendant Cleary), Rosenblum, Brown, and Klamath County District




2 – OPINION & ORDER
        Case 3:19-cv-02029-HZ         Document 137        Filed 03/29/21      Page 4 of 24




Attorney’s Office (“State Defendants”) move for summary judgment on Plaintiff’s claims. The

remaining Defendants move to dismiss Plaintiff’s claims. For the reasons explained below, the

Court grants Defendants’ motions.

                                         BACKGROUND

       In June 2015, Klamath County Circuit Judge Roger Isaacs issued a search warrant

requested by Defendant McMahon, an animal control officer, to search Plaintiff’s property.

Compl. at 5–6, ECF 1. In executing the search on Plaintiff’s property on June 15, 2015, Officer

McMahon and other Klamath County employees seized more than one hundred cats from

Plaintiff’s home. Id. at 7. They also removed items from Plaintiff’s home that were not listed on

the search warrant. Id. at 6. Those items included what Plaintiff characterizes as “exculpatory

evidence,” id. at 6, and included prescription pet medicine, pet carriers, cases of canned cat food,

sacks of dry cat food, and the cats. Id. at 10. Plaintiff alleges that McMahon and others failed to

inventory the property, provide receipts, and did not safeguard and protect the seized property as

required by state law. Id. at 10. Plaintiff claims that Judge Isaacs should not have issued the

search warrant because state law provides that only qualified police officers can apply for a

search warrant. Id. at 11. Plaintiff also alleges that McMahon lacked legal authority to conduct

the search while armed with a firearm because McMahon is not a qualified police officer. Id.

Plaintiff alleges that McMahon threatened him with the firearm during the search. Id. at 10.

       The State of Oregon brought criminal charges against Plaintiff based on the evidence

obtained during the search. During the criminal case, the court ordered that Plaintiff’s property

be returned to him, and it never was returned. Id. at 7–9. Plaintiff alleges that Klamath County

Circuit Court Judge Bunch committed errors in deciding Plaintiff’s motion for return of his

personal property. Id. at 7–8. Plaintiff also alleges that Defendant McMahon committed perjury




3 – OPINION & ORDER
        Case 3:19-cv-02029-HZ           Document 137         Filed 03/29/21      Page 5 of 24




during the criminal proceedings. Id. at 8. Plaintiff alleges that County Commissioners, Klamath

County Sheriff’s Department, Governor Brown, and Attorney General Rosenblum failed to

adequately investigate and enforce the order for return of his personal property. Id. at 9. Plaintiff

alleges that the Klamath County District Attorney’s Office committed Brady violations by failing

to produce to Plaintiff exculpatory evidence. Id.

        Plaintiff filed suit in the Medford Division of this district alleging claims under 42 U.S.C.

§ 1983 based on the seizure of his cats and other property. Id. at 11. That case was assigned to

Judge Michael McShane, who ultimately dismissed the case. Id. at 12. Plaintiff alleges that Judge

McShane failed to uphold and respect the law by dismissing his case and threatening to order

sanctions against Plaintiff. Id. Plaintiff alleges that Defendant Caldera Taylor (Defendant

Caldera), who represented Oregon Humane Society, misrepresented to the court in that case that

Plaintiff had surrendered each of his cats even though fifteen of the cats had no surrender

paperwork. Id. at 14–15.

        Plaintiff’s First Claim for Relief alleges that Defendants Boyd, Minty Morris, and

DeGroot engaged in a “RICO Enterprise” with McMahon when they conspired to conceal

McMahon’s conversion of Plaintiff’s property in an effort to protect Klamath County and the

State of Oregon from civil liability for the loss of Plaintiff’s property. Id. at 16. Plaintiff alleges

that the result of the conspiracy was that the Klamath County Circuit Court denied Plaintiff’s

motion for sanctions for contempt on May 9, 2019. Id. Plaintiff seeks damages of $2,500 in

attorney’s fees plus $500 per day since December 18, 2018, representing $500 in damages for

every day that Plaintiff has been without his property since the court ordered the State of Oregon

to return it to him. Id. at 16–17.




4 – OPINION & ORDER
        Case 3:19-cv-02029-HZ          Document 137        Filed 03/29/21     Page 6 of 24




       Plaintiff’s Second Claim for Relief against Klamath County District Attorney’s Office

seeks an award of damages for a Brady violation for failing to produce McMahon’s deposition in

Plaintiff’s criminal case and presenting false evidence in civil proceedings. Id. at 17–18.

Plaintiff’s Third Claim for Relief alleges that the Klamath County Sheriff’s Department

conducted an unlawful search by allowing McMahon, who was not a law enforcement officer, to

execute the search warrant on Plaintiff’s home; allowed McMahon to perform law enforcement

duties like carrying a firearm when McMahon was not qualified to do so; and conspired with

Klamath County Commissioners to conceal the county’s and McMahon’s violations of the law.

Id. at 18–20.

       Plaintiff’s Fourth Claim for Relief alleges that Defendant Bunch, a Klamath County

Circuit Court Judge, violated Plaintiff’s state and federal due process rights when Judge Bunch

disregarded the law, failed to acquaint himself with the law, let the state’s attorney argue that

Plaintiff’s motion for contempt should hold the assistant district attorney, not the State of

Oregon, in contempt, agreeing to hold the assistant district attorney in contempt instead of the

State of Oregon, for doing nothing after “becoming aware” that the state had presented

misleading testimony at the contempt hearing, and for failing to enter an appealable judgment in

his contempt case. Id. 20–23. Plaintiff seeks an order commanding Judge Bunch to vacate his

May 10, 2019 Opinion Letter, issue declaratory relief as the court deems appropriate, and to

allow an unbiased court to hear Plaintiff’s Motion for Sanctions for Contempt against the State

of Oregon. Id. at 24.

       Plaintiff’s Fifth Claim for Relief against Defendant Isaacs, a Klamath County Circuit

Court Judge, alleges that Judge Isaacs violated Plaintiff’s Fourth Amendment rights when he

issued a search warrant to McMahon, who is not a law enforcement officer. Id. at 25–26.




5 – OPINION & ORDER
          Case 3:19-cv-02029-HZ         Document 137        Filed 03/29/21     Page 7 of 24




Plaintiff seeks injunctive relief directing Judge Isaacs to vacate his June 12, 2015 issuance for a

search warrant for Plaintiff’s home and declaratory relief as the Court deems appropriate. Id. at

26.

          Plaintiff’s Sixth Claim for Relief alleges that Defendant McShane, a United States

District Judge, violated Plaintiff’s due process rights in Todd v. McMahon, No. 1:15-cv-01091-

MC, when Judge McShane disregarded Oregon laws relating to the issuance of search warrants,

refusing to allow oral argument, dismissed Plaintiff’s case without addressing all of Plaintiff’s

arguments, and retaliated against Plaintiff by withdrawing his in forma pauperis status. Id. at 26–

28. Plaintiff seeks injunctive relief directing Judge McShane to vacate his orders in Todd v.

McMahon, No. 1:15-cv-01091-MC, allow filings in that case to be heard by an unbiased

decisionmaker, and issue other relief as the Court deems appropriate. Id. at 28.

          Plaintiff’s Seventh Claim for Relief alleges that the United States Attorney’s Office for

the District of Oregon conspired with the Klamath County District Attorney’s office to deprive

Plaintiff of due process and equal protection under the law when they concealed and covered up

McMahon’s false statements made in a declaration filed in Todd v. McMahon, No. 1:15-cv-

01091-MC, refused to charge McMahon with perjury, and concealed the existence of

McMahon’s deposition in violation of Brady v. Maryland. Plaintiff alleges a Bivens action in

which he seeks injunctive, declaratory, or other relief as the Court deems appropriate. Id. at 29–

30.

          Plaintiff’s Eighth Claim for Relief alleges that Defendant Cleary1 conspired with

Klamath County authorities to deprive Plaintiff of his civil rights and right to equal protection

when Cleary received a report and phone call from the Multnomah County Sheriff’s Office



1
    Plaintiff misspelled Mr. Cleary’s name as “Clearly” in the caption of the Complaint.


6 – OPINION & ORDER
        Case 3:19-cv-02029-HZ           Document 137        Filed 03/29/21      Page 8 of 24




indicating that McMahon had made false statements in a declaration filed in Multnomah County

Circuit Court, and Cleary covered it up. Id. at 30. Plaintiff also alleges Cleary covered up

McMahon’s deposition in violation of Brady v. Maryland. Id. Plaintiff’s Ninth Claim for Relief

alleges that Oregon Attorney General Ellen Rosenblum conspired to conceal McMahon’s

conversion of Plaintiff’s property and refused to investigate Plaintiff’s claims for return of his

property. Id. at 31–32. Plaintiff alleges that Attorney General Rosenblum violated her Oath of

Office and Plaintiff’s due process and equal protection rights and seeks injunctive relief directing

Attorney General Rosenblum to order an investigation into McMahon concerning McMahon’s

false statements in a police report, deposition, court hearing, and to treat Plaintiff’s fifteen

missing cats as stolen for purposes of the investigation. Id. at 31–33.

        Plaintiff’s Tenth Claim for Relief alleges that Governor Kate Brown violated Plaintiff’s

equal protection and due process rights when she refused to direct Attorney General Rosenblum

to conduct an investigation into Plaintiff’s missing property and to determine why the property

was not protected against loss or damage as required by Oregon law. Id. at 34. By failing to order

an investigation, Plaintiff alleges Governor Brown entered into a conspiracy to conceal and cover

up Klamath County’s misconduct. Id. at 34–35. Plaintiff seeks an injunction ordering Governor

Brown to order Attorney General Rosenblum and all state law enforcement agencies to comply

with the court order requiring the State of Oregon to return his property. Id. at 35.

        Plaintiff’s Eleventh Claim for Relief alleges that Defendant McInnis, owner of East

Ridge Animal Hospital, conspired with McMahon, Oregon Humane Society, and Klamath

County Commissioners to seize Plaintiff’s property so that Defendant McInnis could receive a

financial benefit of $10,000. Id. Plaintiff alleges that McInnis converted some of the property to

his own use and transferred some of Plaintiff’s property to others without the legal authority to




7 – OPINION & ORDER
        Case 3:19-cv-02029-HZ          Document 137       Filed 03/29/21      Page 9 of 24




do so. Id. at 35–36. Plaintiff seeks the return of his property and the $10,000 that Defendant

McInnis unjustly earned. Id. at 36.

       Plaintiff’s Twelfth Claim for Relief alleges that Defendant Klamath Animal Shelter

conspired with McMahon to steal and conceal the location of six pet carriers that McMahon

seized from Plaintiff’s home. Plaintiff seeks an award of rental fees and the replacement cost of

the pet carriers. Id. at 36–37. Plaintiff’s Thirteenth Claim for Relief alleges that Defendant

Oregon Humane Society (“OHS”) conspired with McMahon, McInnis, Klamath County

Commissioners to deprive Plaintiff of his property without due process. Id. at 37. Plaintiff also

alleges that Defendant OHS made false statements and entered false evidence into court records.

Id. Plaintiff seeks an order compelling OHS to provide an accounting of Plaintiff’s property and

any financial benefit OHS received from Plaintiff’s property, requiring OHS to pay Plaintiff any

financial benefit it received from Plaintiff’s property, requiring OHS to provide Plaintiff the last

known location of Plaintiff’s property, and ordering OHS to pay Plaintiff damages resulting from

the conspiracy. Id. at 37–38.

       Plaintiff’s Fourteenth Claim for Relief alleges that Defendant Laura Caldera, an attorney

who represented OHS in Plaintiff’s prior lawsuits against OHS, violated the Oregon Rules of

Professional Conduct by making false representations to the Multnomah County Circuit Court

and failing to notify the court of Defendant McMahon’s misrepresentations. Id. at 38–40.

                                          STANDARDS

I.     Motion to Dismiss

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

of the claims. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). When evaluating the

sufficiency of a complaint’s factual allegations, the court must accept all material facts alleged in




8 – OPINION & ORDER
          Case 3:19-cv-02029-HZ        Document 137        Filed 03/29/21      Page 10 of 24




the complaint as true and construe them in the light most favorable to the non-moving party.

Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012). A motion to dismiss under

Rule 12(b)(6) will be granted if a plaintiff alleges the “grounds” of his “entitlement to relief”

with nothing “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations

must be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact)[.]” Id. (citations and footnote

omitted).

          To survive a motion to dismiss, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted). A plaintiff must “plead[] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. In other words, a complaint must state a plausible claim for relief and contain “well-

pleaded facts” that “permit the court to infer more than the mere possibility of misconduct[.]” Id.

at 679.

          Courts must liberally construe pro se pleadings. Wolfe v. Strankman, 392 F.3d 358, 362

(9th Cir. 2004). Additionally, a court cannot dismiss a pro se complaint without first explaining

to the plaintiff the deficiencies of the complaint and providing an opportunity to amend. Ferdik

v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992). Dismissal of a pro se complaint without leave

to amend is proper only if it is clear that the deficiencies of the complaint could not be cured by

amendment. Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995).

///

///




9 – OPINION & ORDER
       Case 3:19-cv-02029-HZ          Document 137       Filed 03/29/21      Page 11 of 24




II.    Summary Judgment

       Summary judgment is appropriate if there is no genuine dispute as to any material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

moving party bears the initial responsibility of informing the court of the basis of its motion, and

identifying those portions of “‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(quoting former Fed. R. Civ. P. 56(c)).

       Once the moving party meets its initial burden of demonstrating the absence of a genuine

issue of material fact, the burden then shifts to the nonmoving party to present “specific facts”

showing a “genuine issue for trial.” Fed. Trade Comm’n v. Stefanchik, 559 F.3d 924, 927–28

(9th Cir. 2009) (internal quotation marks omitted). The nonmoving party must go beyond the

pleadings and designate facts showing an issue for trial. Bias v. Moynihan, 508 F.3d 1212, 1218

(9th Cir. 2007) (citing Celotex, 477 U.S. at 324).

       The substantive law governing a claim determines whether a fact is material. Suever v.

Connell, 579 F.3d 1047, 1056 (9th Cir. 2009). The court draws inferences from the facts in the

light most favorable to the nonmoving party. Earl v. Nielsen Media Rsch., Inc., 658 F.3d 1108,

1112 (9th Cir. 2011). If the factual context makes the nonmoving party’s claim as to the

existence of a material issue of fact implausible, that party must come forward with more

persuasive evidence to support its claim than would otherwise be necessary. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

///

///




10 – OPINION & ORDER
       Case 3:19-cv-02029-HZ          Document 137        Filed 03/29/21      Page 12 of 24




                                           DISCUSSION

I.     Judicial Immunity

       Judge McShane, Judge Bunch, and Judge Isaacson argue that they are entitled to absolute

judicial immunity from Plaintiff’s claims against them in their official and individual capacities.

Judicial immunity bars suits brought to recover damages for acts committed by a judge within

their judicial discretion. See Cleavinger v. Saxner, 474 U.S. 193, 199 (1985). Judicial immunity

is an immunity from suit, not the award of damages, and applies to bar suits for declaratory and

injunctive relief. Mireles v. Waco, 502 U.S. 9, 11 (1991); Mullis v. United States Bankruptcy

Court for the Dist. of Nev., 828 F.2d 1385, 1394 (9th Cir. 1987). Judicial immunity applies “even

when the judge is accused of acting maliciously and corruptly.” Pierson v. Ray, 386 U.S. 547,

554 (1967). The only exceptions to the absolute immunity of judges from suit are: (1) nonjudicial

acts (defined as “actions not taken in the judge’s judicial capacity”) and (2) judicial acts for

which the judge lacked jurisdiction. Mireles, 502 U.S. at 11.

       Plaintiff’s claims against Judges McShane, Bunch, and Isaacson arise out of judicial acts

in matters that each had jurisdiction to decide. As a result, Plaintiff’s claims against Judges

McShane, Bunch, and Isaacson are barred by absolute judicial immunity, and Plaintiff’s claims

against Judges McShane, Bunch, and Isaacson2 are dismissed with prejudice.

II.    Prosecutorial Immunity

       Defendants Cleary and Klamath County District Attorney’s Office move for summary

judgment on Plaintiff’s claims based on prosecutorial immunity. Prosecutorial immunity




2
  Plaintiff’s claims against Judge Isaacson are also barred by the statute of limitations because
Plaintiff’s complaint alleges acts that occurred more than two years before Plaintiff filed suit.
Cooper v. City of Ashland, 871 F.2d 104, 105 (9th Cir. 1989) (“Oregon’s two-year statute of
limitations for personal injury actions applies to actions under 42 U.S.C. § 1983.”).


11 – OPINION & ORDER
       Case 3:19-cv-02029-HZ           Document 137        Filed 03/29/21      Page 13 of 24




provides absolute immunity to prosecutors functioning in their official capacity. Olsen v. Idaho

State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004). Plaintiff’s claims against Defendants

Cleary and Klamath County District Attorney’s Office concern their decision not to prosecute

Defendant McMahon for perjury and their alleged Brady violations. Compl. at 17–18, 30–31.

Because those claims arise from actions taken in their official prosecutorial capacity, Defendants

Cleary and Klamath County District Attorney’s Office are entitled to summary judgment on

Plaintiff’s claims.3

III.    Eleventh Amendment Immunity

        Klamath County District Attorney’s Office and Defendants Brown, Rosenblum, Bunch,

Cleary, and Isaacson move for summary judgment on the ground that they are immune from suit

under the Eleventh Amendment. State Defs. Mot. Summ. J. 9, ECF 57. The Eleventh

Amendment provides that “[t]he Judicial power of the United States shall not be construed to

extend to any suit in law or equity, commenced or prosecuted against one of the United States[.]”

U.S. Const. amend. XI. “In general, the Eleventh Amendment shields nonconsenting states from

suits for monetary damages brought by private individuals in federal court.” N.E. Med. Servs.,

Inc. v. Cal. Dep’t of Health Care Servs., Health and Human Servs. Agency, State of California,

712 F.3d 461, 466 (9th Cir. 2013). “States, governmental entities that are considered ‘arms of the

state,’ and state officials who are sued in their official capacities are entitled to Eleventh

Amendment Immunity and are not considered ‘persons’ for purposes of 42 U.S.C. § 1983.” Neri

v. Cnty. of Stanislaus Dist. Att’ys Off., No. 1:10-cv-823 AWI GSA, 2010 WL 3582575, at *4



3
 Additionally, the criminal charges brought against Plaintiff were dismissed. Compl. at 7. Thus,
Plaintiff cannot bring a § 1983 claim based on a Brady violation. See Puccetti v. Spencer, No.
09–6172–AA, 2009 WL 3672905, at *4 (D. Or. Oct. 28, 2009) (granting motion to dismiss §
1983 claim based on Brady violations because the plaintiffs were not convicted at trial and thus
could not show that the withheld evidence would have produced a different result at trial).


12 – OPINION & ORDER
       Case 3:19-cv-02029-HZ          Document 137        Filed 03/29/21     Page 14 of 24




(E.D. Cal. Sept. 9, 2010) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70–71 (1989)).

County district attorneys are entitled to Eleventh Amendment immunity when “acting in [their]

prosecutorial capacity.” Id. (citing Del Campo v. Kennedy, 517 F.3d 1070, 1073 (9th Cir. 2008)).

       The State of Oregon has not consented to suits for money damages by private individuals

in federal court. Plaintiff’s claims against Klamath County District Attorney’s Office are based

on its failure to produce exculpatory evidence and maintain adequate policies for tracking

exculpatory evidence in violation of Brady v. Maryland during criminal proceedings brought

against Plaintiff and its failure to correct the court record after McMahon made misstatements of

material issues during a civil contempt hearing. Compl. 17–18. Both of those allegations concern

the Klamath County District Attorney’s Office’s conduct when its deputy district attorneys were

acting as arms of the state to prosecute state crimes. As a result, Klamath County District

Attorney’s Office is entitled to Eleventh Amendment Immunity. Similarly, Plaintiff’s claims

against Defendant Cleary, a Multnomah County Assistant District Attorney, result from Cleary’s

decision not to charge McMahon with perjury and Cleary’s alleged conspiracy with Klamath

County District Attorney’s Office to commit Brady violations in the criminal case brought

against Plaintiff stemming from the search and seizure of his cats. As a result, Defendant Cleary

was acting in an official prosecutorial capacity and is entitled to Eleventh Amendment immunity

from Plaintiff’s claims brought against him in his official capacity.

       Governor Brown and Attorney General Rosenblum are also entitled to Eleventh

Amendment Immunity from Plaintiff’s claims against them in their official capacities. Plaintiff’s

claims against Governor Brown and Attorney General Rosenblum allege that they refused to

assist Plaintiff in locating or investigating the whereabouts of his cats and other property that the

Klamath County Circuit Court ordered the State of Oregon to return to him. Compl. 31–35.




13 – OPINION & ORDER
        Case 3:19-cv-02029-HZ          Document 137         Filed 03/29/21      Page 15 of 24




Plaintiff alleges that both Governor Brown and Attorney General Rosenblum failed to perform

acts inherent in their job description, official duties, and Oath of Office. Id. at 31, 34. Because

those allegations amount to claims made against state officials acting in their official capacity,

Plaintiff’s claims against Governor Brown and Attorney General Rosenblum in their official

capacities are barred by Eleventh Amendment Immunity. Graham, 473 U.S. at 169. For the same

reasons, Judge Bunch and Judge Isaacson, who Plaintiff sued in their official capacities, are also

entitled to Eleventh Amendment Immunity from Plaintiff’s official capacity claims.

IV.     Sovereign Immunity

        Defendants United States Attorney’s Office for the District of Oregon (USAO) and Judge

McShane move to dismiss Plaintiff’s claims on sovereign immunity grounds. Judge McShane

argues that Plaintiff’s claims against Judge McShane in his official capacity are barred by

sovereign immunity. A suit against a federal employee sued in their official capacity is a suit

against the United States. See Kentucky v. Graham, 473 U.S. 159, 165–66 (1985) (suit against an

entity official in their official capacity is to be treated as a suit against the entity). The United

States cannot be sued without its express consent, which is a prerequisite for the court’s

jurisdiction. United States v. Mitchell, 463 U.S. 206, 212 (1983). “Absent a waiver, sovereign

immunity shields the Federal Government and its agencies from suit.” F.D.I.C. v. Meyer, 510

U.S. 471, 475 (1994) (citing Loeffler v. Frank, 486 U.S. 549, 554 (1988)). The plaintiff bears the

burden to plead and prove that the court has jurisdiction to hear claims brought against the

United States. Holloman v. Watt, 708 F.2d 1399, 1401 (9th Cir. 1983).

        Plaintiff does not allege or identify any waiver of sovereign immunity that would provide

this Court with jurisdiction to hear Plaintiff’s claims against Judge McShane. As a result, this

Court lacks jurisdiction to hear Plaintiff’s official-capacity claims against Judge McShane.




14 – OPINION & ORDER
       Case 3:19-cv-02029-HZ          Document 137        Filed 03/29/21     Page 16 of 24




       Plaintiff brings a Bivens action against USAO which alleges that USAO possessed

evidence since April 2017 that demonstrated that statements Defendant McMahon made in a

declaration filed in a 2015 federal court case before Judge McShane, Todd v. McMahn, No. 1:15-

cv-01091-MC, were false and that USAO covered up the false statements and failed to charge

Defendant McMahon with perjury. Id. at 29. Plaintiff also suggested in response to Defendant

USAO’s motion that USAO violated various federal codes by failing to investigate alleged

crimes reported by Plaintiff. Pl. Resp. 4–5, ECF 126. Plaintiff also alleges that USAO conspired

with Klamath County authorities to conceal and cover up McMahon’s deposition so that

Klamath County District Attorney’s Office would not be required to produce it in Plaintiff’s

criminal case. Compl. at 29.

       Defendant USAO moves to dismiss Plaintiff’s claims in part because it has sovereign

immunity as an agency of the federal government. USAO Mot. Dismiss 4, 6–7, ECF 123.

Defendant USAO is correct. The USAO is an office within a federal agency, and there has been

no waiver of sovereign immunity that allows Plaintiff to bring a Bivens action against the United

States. Arnsberg v. United States, 757 F.2d 971, 980 (9th Cir. 1984) (citing Holloman, 708 F.2d

at 1401–02)); Hopper v. United States, No. 2:12-cv-00503-JCM-PAL, 2013 WL 1908341, at *2

(D. Nev. Mar. 20, 2013). As a result, Plaintiff’s claims against USAO must be dismissed.

V.     Claim & Issue Preclusion

       Defendants OHS and Caldera argue that Plaintiff’s claims against them are barred by the

doctrines of claim and issue preclusion because the same claims and issues Plaintiff raises

against them in this lawsuit were fully litigated in Plaintiff’s five prior cases against Defendant

OHS and others. OHS Mot. Dismiss 3–7, ECF 52; Caldera Mot. Dismiss 2, ECF 54. Defendants

Boyd, Morris, DeGroot, McMahon, and Klamath County Sheriff’s Office (County Defendants)




15 – OPINION & ORDER
       Case 3:19-cv-02029-HZ          Document 137        Filed 03/29/21      Page 17 of 24




also move to dismiss Plaintiff’s claims based on claim and issue preclusion. County Defs. Mot.

Dismiss 5, ECF 39.

       A.      Claim Preclusion

       A suit is barred by claim preclusion if: “(1) the same parties, or their privies, were

involved in the prior litigation, (2) the prior litigation involved the same claim or cause of action

as the later suit, and (3) the prior litigation was terminated by a final judgment on the merits.”

Central Delta Water Agency v. United States, 306 F.3d 938, 952 (9th Cir. 2002) (citing Blonder-

Tongue Labs. v. Univ. of Ill. Found., 402 U.S. 313, 323–24 (1971)). Determining whether the

prior litigation involved the same claim requires consideration of four factors: (1) whether the

two suits arise out of the same transactional nucleus of facts; (2) whether rights or interests

established in the prior judgment would be destroyed or impaired by prosecution of the second

action; (3) whether the two suits involve infringement of the same right; and (4) whether

substantially the same evidence is presented in the two actions. Mpoyo v. Litton Electro-Optical

Sys., 430 F.3d 985, 987 (9th Cir. 2005).

       Plaintiff’s claims against OHS are barred by claim preclusion. Plaintiff brings claims

against OHS under § 1983 and § 1985 for violating Plaintiff’s due process rights and conspiring

with Defendants McMahon, McInnis, Klamath County Commissioners, and OHS to deprive

Plaintiff of his right to due process by obtaining his property “without Court authorization or any

other legal documentation.” Compl. at 37. Plaintiff raised similar claims in his prior lawsuits

against OHS. Plaintiff filed suit against OHS in this Court on March 14, 2016, alleging claims

under §§ 1983 and 1985 based on allegations that Defendant OHS violated his procedural due

process rights when it received and transferred ownership of his ninety-five cats to new owners

and seized pet carriers, pet foot, and cat medicine worth several hundred dollars. Hisel Decl. Ex.




16 – OPINION & ORDER
       Case 3:19-cv-02029-HZ          Document 137        Filed 03/29/21      Page 18 of 24




7 at 8, 15, ECF 40-1.4 Plaintiff sought monetary damages. Id. The Court dismissed Plaintiff’s

claims against OHS for failure to state a claim and entered judgment dismissing the case with

prejudice. Id. at 20–21.

       Plaintiff’s claims in this case satisfy each of the factors for determining whether he brings

the same claim in this lawsuit as he raised in his 2016 lawsuit. First, Plaintiff’s claims in both

cases arise out of the same transactional nucleus of facts: OHS’s involvement in the aftermath of

the June 2015 execution of a search warrant on Plaintiff’s property and seizure of his cats and

other personal property. Second, Defendant OHS established in the prior litigation its lack of

liability for any of Plaintiff’s alleged losses, and that ruling would be impaired by the

prosecution of this action. Third, the two suits involve alleged infringement of Plaintiff’s

procedural due process rights and his alleged rights under § 1985. Fourth, Plaintiff will present

the same evidence at issue in the prior litigation, including the deposition of Defendant

McMahon, filings and transcripts made in Plaintiff’s several other cases arising from the same

incident, and testimony of the same witnesses. Consequently, Plaintiff’s claims in this case are

the same claims he raised in his 2016 federal court case.

       Plaintiff’s 2016 lawsuit thus involved the same parties, same claim, and resulted in a final

judgment on the merits. See Tech. Licensing Corp. v. Thomson, Inc., 738 F. Supp. 2d 1096, 1100

(E.D. Cal. 2010) (a claim results in a final judgment on the merits if the court dismisses it with

prejudice). As a result, Plaintiff’s claims against OHS are barred by claim preclusion.5




4
  To the extent that the Court relies on them in this Opinion, the Court takes judicial notice of the
exhibits to the Hisel Declaration under Fed. R. Evid. 201.
5
  At least two other courts reached the same conclusion as to Defendant OHS and other
defendants named in this case in Todd v. Or. Humane Soc’y, No. 16CV18650, and Todd v.
Skrah, No. 1:17-cv-00738-CL, 2017 WL 3429387, at *6 (D. Or. June 19, 2017), aff’d, 728 F.
App’x 745, 746 (9th Cir. 2018). Hisel Decl. Ex. 9 at 37, Ex. 11 at 13.


17 – OPINION & ORDER
       Case 3:19-cv-02029-HZ         Document 137        Filed 03/29/21    Page 19 of 24




       County Defendants move to dismiss on both claim and issue preclusion grounds. Because

the claims Plaintiff brings against County Defendants are the same as those he brings against

OHS—that County Defendants conspired to deprive Plaintiff of his civil rights during and after

Defendant McMahon seized Plaintiff’s cats and other property—and Plaintiff has brought those

claims against each of the County Defendants in prior lawsuits, Plaintiff’s claims are barred by

claim preclusion. Plaintiff sued Defendants McMahon, Klamath County Animal Control, and

Klamath County in 2016 for violating his Fourth, Fifth, and Fourteenth Amendment rights when

they seized his cats and property, and Plaintiff sought damages under § 1983. Hisel Decl. Ex. 1

at 10. The Court granted the defendants’ motion for summary judgment, id. at 24, and entered

judgment in favor of the defendants, id. at 25. Thus, Plaintiff’s claims against McMahon and

Klamath County Animal Control are barred by claim preclusion. See Factory Dir. Wholesale,

LLC v. iTouchless Housewares & Prods., Inc., 411 F. Supp. 3d 905, 915 (N.D. Cal. 2019) (claim

preclusion bars claims that could have been raised in a prior action).

       Plaintiff sued Defendants McInnis and Morris in a 2015 case filed in federal court. Hisel

Decl. Ex. 6 at 3. Plaintiff alleged that those defendants were liable for damages under §§ 1983

and 1985 for violating his Fourth, Fifth, and Fourteenth Amendment rights. Id. at 3, 5. The basis

for his claims was the seizure of his cats by Klamath County Animal Control officers. Id. at 5.

The Court dismissed Plaintiff’s claims with prejudice, id. at 11, and entered judgment for the

defendants, id. at 18. Thus, Plaintiff’s claims against McInnis and Morris are also barred by

claim preclusion.

       Plaintiff brought the same claims against Defendant Klamath County Sheriff’s Office in

2017, Hisel Decl. Ex. 11 at 5–6, and sued Klamath County Animal Control in 2015, Hisel Decl.

Ex. 3 at 3. Both claims ended in a final judgment on the merits in favor of the defendants. Hisel




18 – OPINION & ORDER
       Case 3:19-cv-02029-HZ          Document 137        Filed 03/29/21     Page 20 of 24




Decl. Ex. 3 at 15, Ex. 11 at 36. Plaintiff’s claims against Defendants Klamath County Sheriff’s

Office and Klamath County Animal Shelter are thus also barred by the doctrine of claim

preclusion.

       Plaintiff brings new Racketeer Influenced Corrupt Organizations Act (RICO) claims

against Defendants in this case. However, because those claims could have been brought in

Plaintiff’s prior cases against the same defendants or their privies, those claims, too, are barred

by claim preclusion. Factory Dir. Wholesale, LLC, 411 F. Supp. 3d at 915.

       B.      Issue Preclusion

       To the extent that fewer than all of Plaintiff’s claims in this litigation are barred by claim

preclusion, his remaining claims are barred by issue preclusion. The United States Supreme

Court held that “[o]nce a court has decided an issue, it is ‘forever settled as between the

parties[.]’” B & B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 147 (2015)

(quoting Baldwin v. Iowa State Traveling Men’s Ass’n, 283 U.S. 522, 525 (1931)). “To preclude

parties from contesting matters that they have had a full and fair opportunity to litigate protects

their adversaries from the expense and vexation attending multiple lawsuits, conserves judicial

resources, and fosters reliance on judicial action by minimizing the possibility of inconsistent

decisions.” Montana v. United States, 440 U.S. 147, 153–54 (1979). The general rule is that

“[w]hen an issue of fact or law is actually litigated and determined by a valid and final judgment,

and the determination is essential to the judgment, the determination is conclusive in a

subsequent action between the parties, whether on the same or a different claim.” B & B

Hardware, Inc., 575 U.S. at 148 (quoting Restatement (Second) of Judgments § 27, p. 250

(1980)).




19 – OPINION & ORDER
       Case 3:19-cv-02029-HZ           Document 137        Filed 03/29/21      Page 21 of 24




        Plaintiff raises in this lawsuit the same issues he has raised numerous times before:

whether a search warrant issued for the seizure of his cats and other property was valid; whether

Defendants violated his civil rights by seizing his cats and failing to return his cats and other

property; and whether Defendants conspired to violate his civil rights in the resulting litigation

that ensued. Plaintiff has litigated each of those issues unsuccessfully in state and federal courts.

See, e.g., Hisel Decl. Exs. 1–14. As a result, all issues he raises in this lawsuit, to the extent not

barred on the other grounds described in this opinion, are barred by the doctrine of issue

preclusion.

VI.     Statute of Limitations

        Defendants USAO, Klamath Sheriff’s Office, Caldera argue that Plaintiff’s claims

against it are barred by the statute of limitations. Defendant USAO argues that Plaintiff’s Bivens

claim accrued in April 2017, and Plaintiff filed this lawsuit more than two years later. USAO

Mot. Dismiss 8–9. Defendant Caldera argues that Plaintiff’s § 1983 and § 1985 claims against

her are barred by the statute of limitations because they accrued, at latest, in 2017. Caldera Mot.

Dismiss 14.

        “A statute-of-limitations defense, if ‘apparent from the face of the complaint,’ may

properly be raised in a motion to dismiss.” Seven Arts Filmed Entm’t Ltd. v. Content Media

Corp. PLC, 733 F.3d 1251, 1254 (9th Cir. 2013) (quoting Conerly v. Westinghouse Elec. Corp.,

623 F.2d 117, 119 (9th Cir. 1980)). Federal courts apply the forum state’s statute of limitations

for personal injury actions to § 1983 claims. Owens v. Okure, 488 U.S. 235, 240–41 (1989).

Under Oregon law, personal injury tort claims have a two-year statute of limitations. O.R.S.

12.110(1). As a result, § 1983 claims brought in Oregon have a two-year statute of limitations.

Sanok v. Grimes, 306 Or. 259, 263, 760 P.2d 228 (1988). Federal law, on the other hand,




20 – OPINION & ORDER
       Case 3:19-cv-02029-HZ           Document 137        Filed 03/29/21      Page 22 of 24




determines when a § 1983 claim accrues. Wallace v. Kato, 549 U.S. 384, 388 (2007). A § 1983

claim accrues when “the plaintiff has a complete and present cause of action, that is, when the

plaintiff can file suit and obtain relief.” Id. (internal quotation marks and citations omitted).

When claims are barred by the statute of limitations, a court may dismiss the plaintiff’s claims

without leave to amend because amendment would be futile. Platt Elec. Supply, Inc. v. EOFF

Elec. Inc., 522 F.3d 1049, 1060 (9th Cir. 2008).

       Plaintiff’s complaint alleges events that took place in June 2015 when his cats and other

property were seized during a search. Compl. at 5–6. Plaintiff also alleges constitutional

violations when various defendants conspired to conceal Defendant McMahon’s allegedly

unlawful seizure of Plaintiff’s property in 2015. Id. at 16. Plaintiff knew he had a complete and

present cause of action arising from those acts in 2015, which is demonstrated by his filing of at

least five lawsuits in 2015 alleging constitutional violations and conspiracy under §§ 1983, 1985

based on those acts. See Hisel Decl. Exs. 1 – 5. Plaintiff’s claims against Caldera are based on

her conduct in prior lawsuits involving Defendant OHS which were dismissed in March and May

2017. Plaintiff filed this lawsuit on December 13, 2019. Compl. at 1. Plaintiff’s claims against

Caldera and other Defendants arising from conduct that occurred before December 13, 2017, are

thus barred by the two-year statute of limitations.

VII.   Failure to State a Claim

       Defendant Caldera moves to dismiss Plaintiff’s claims against her, in part, because

Plaintiff failed to state a claim for relief against her under § 1983 and § 1985.

       A.      Section 1983 Claim

       To state a claim under § 1983, the plaintiff must allege that a defendant acting under

color of state law deprived him of a federal constitutional or statutory right. Anderson v. Warner,




21 – OPINION & ORDER
        Case 3:19-cv-02029-HZ          Document 137         Filed 03/29/21      Page 23 of 24




451 F.3d 1063, 1067 (9th Cir. 2006). Plaintiff’s complaint alleges that Defendant Caldera, a

private attorney for OHS, violated the Oregon Rules of Professional Conduct applicable to

lawyers, submitted a false declaration to a court, and refused to correct the record. His complaint

does not allege that Defendant Caldera was acting under the color of state law, and her role as a

private attorney for a private party demonstrates that she was not acting under color of state law.

See Jensen v. Lane Cnty., 222 F.3d 570, 574 (9th Cir. 2000) (no cause of action exists under §

1983 against a private actor unless the private actor participates in a governmental act that

creates a “sufficiently close nexus between the state and private actor so that the action of the

latter may fairly be treated as that of the State itself.”) (internal quotations omitted). As a result,

Plaintiff has failed to state a claim for relief under § 1983 against Defendant Caldera.6

        B.      Section 1985 Claim

        To state a claim under § 1985, a plaintiff must allege that (1) racial or class-based

discriminatory animus motivated the conspirators’ action; and (2) the conspiracy “aimed at

interfering with rights that are protected against private, as well as official, encroachment[.]”

Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 268 (1993) (internal quotations

omitted); 42 U.S.C. § 1985. Plaintiff’s complaint does not allege that the actions of any

defendant in this case were motivated by Plaintiff’s membership in a class entitled to equal

protection under the laws. Nor do his allegations give rise to any such inference. As a result, the

Court dismisses Plaintiff’s § 1985 claims against all Defendants.

///

///



6
 Other Defendants raised arguments that Plaintiff failed to state a claim against them under §
1983. The Court need not address their arguments because the Court dismisses Plaintiff’s claims
against those Defendants with prejudice on other grounds.


22 – OPINION & ORDER
       Case 3:19-cv-02029-HZ          Document 137       Filed 03/29/21     Page 24 of 24




                                         CONCLUSION

       The Court GRANTS the Motions to Dismiss filed by Defendants Klamath Animal

Shelter [7], County Defendants [39], McInnis [50], Oregon Humane Society [52], Caldera [54],

Judge McShane [122], and USAO [123]. The Court GRANTS State Defendants’ Motion for

Summary Judgment [57]. The Court denies Plaintiff leave to amend because no amendment

could cure the deficiencies in Plaintiff’s complaint. Plaintiff’s claims are dismissed with

prejudice. Because Plaintiff has repeatedly attempted to bring claims against Defendants arising

from the 2015 seizure of his cats in this Court, the Court will enter a Pre-Filing Review Order.

       IT IS SO ORDERED.



       DATED:_______________________.
                March 29, 2021




                                                      ______________________________
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




23 – OPINION & ORDER
